                 Case 1:17-cv-01822-RJL Document 35 Filed 10/26/18 Page 1 of 1

                           UNITED STATES DISTRICT COURT FOR THE
                                   DISTRICT OF COLUMBIA
                                         333 Constitution Avenue, NW
                                          Washington, DC 20001-2866
                                 Phone: 202-216-7000 | Facsimile: 202-219-8530



 Plaintiff: Bold Alliance et. al.


                          vs.                              Civil Action No. 17-1822


 Defendant: FERC et. al.


                                      CIVIL NOTICE OF APPEAL

                                26 day of      October            18
Notice is hereby given this                                  20      , that
the Bold Alliance, Bold Educational Fund and 55 individual landowners

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from the

                                            28 day of September      18
judgment of this court entered on the                           , 20    , in
           Defendants FERC, Mountain Valley Pipeline LLC and Atlantic Coast Pipeline LLC
favor of
                 Plaintiffs.
against said

                 Attorney/Pro Se Party Signature:          /s/ Carolyn Elefant

                                           Name: Carolyn Elefant

                                        Address: Law Offices of Carolyn Elefant

                                                     1440 G Street NW, 8th Floor

                                                     Washington DC 20005

                                     Telephone: ( 202 ) 297-6100

(Pursuant to Rule 4(a) of the Federal Rules of Appellate Procedure a notice of appeal in a civil
action must be filed within 30 days after the date of entry of judgment or 60 days if the United
States or officer or agency is a party)
USCA Form 13
Rev. June 2017
